Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 03/22/2022 has been entered. Claims 6 and 12 have been cancelled. Claims 1 – 5, 7 – 11, and 13 – 16 remain pending. The amendments to claim 1 find support in at least the original claim set and [0046].
Applicant’s amendment to claim 15 has overcome the previous objection. The objection is withdrawn.
Applicant’s cancellation of claim 12 renders the previous rejection under 112 moot.
Applicant’s amendments to claim 1 have overcome the previous rejections under 102 in view of Horace (US 2,726,950). The rejection is withdrawn.
Applicant’s amendment to claim 1 has overcome the previous double patenting rejection. The rejection is withdrawn.

However, upon further consideration, a new rejection is made of claims 1 – 4, 8 – 11, and 13 – 16 under 35 U.S.C. 103 as being unpatentable over Woodfield (US2004/0208773) in view of Okabe (US2006/0107788) and Luhrs (US 8,709,126).



Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 8 – 11, and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woodfield (US2004/0208773) in view of Okabe (US2006/0107788) and Luhrs (US 8,709,126, as cited in IDS 10/26/20).

Regarding claims 1, 3, 14, and 16, Woodfield teaches a method for preparing a metallic article without melting (interpreted as producing a solid metal object) [title]. Woodfield further teaches that the method includes the steps of mixing a base-metal compound and alloying compound in the form of a nonmetallic precursor (meeting the claimed limitation of metal particle mixture), compacting the mixture (meeting the claimed limitation of claim 16), and reducing the compact without melting (heating to below the melting point of the metal precursor particle mixture for predetermined duration). [Fig 2, Abstract]. 
Woodfield also teaches that the nonmetallic precursor to be reduced can be an oxide of the/an element [0008] (i.e. the precursor metallic powder includes metal oxide) and that “additive constituents” can be added to the nonmetallic precursor which are added before reducing but are not reduced during the process and can be elements that are part of the final composition of the metallic alloy article [0043, 0044] (that is, the precursor powder consists of metal oxide and metallic elements, meeting the claimed limitation). 
Woodfield does not explicitly teach that the reduction can be done in a high temperature furnace in an inert atmosphere by decomposing a reductant and cooling the generated metal in said atmosphere. 

Okabe teaches a method for producing a formed product from a raw material [Title]. Okabe further teaches that the method includes the steps of taking a powder mixture and molding into a preform [0038, 0039]. The metal powder compact is then reduced by vaporizing a reducing agent bed placed beneath the compacts (interpreted as decomposing the reductant and that the metal precursor particle mixture and reductant are not intimately mixed) [Fig 1] and then allowed to cool in the reaction vessel [0048]. Okabe teaches that this process allows for high volume processing of metal powders and uniform reaction rate between each group of metal powders [0050, 0029]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Woodfield and combined it with the step of placing the compacts in a furnace above reductant material as taught by Okabe in order to allow for high volume processing and uniform reaction rate between each group of powders processed. Given that Woodfield and Okabe are direct to the reduction of metal powder, including metal oxide (i.e. analogous art), a person of ordinary skill in the art would have a reasonable expectation of success in combining Woodfield and Okabe to achieve predictable results. 

	Woodfield in view of Okabe does not explicitly teach that an inert atmosphere is present in the furnace. 

Luhrs teaches a method in which metal precursor compounds, including metal oxides, are mixed with a chemical agent and then heated to a temperature above the decomposition point of the chemical agent in order to reduce the metal precursor compounds [Abstract, Fig 1; Col 4, line 30 – 34]. Luhrs teaches that the atmosphere during the heating/reduction process is inert so that the gasses/atmosphere does not react with the reduced metals [Col 5, line 6 – 15] and specifically teaches that nitrogen (meeting the limitation of claim 3) at about 99.999% purity is flushed through a quartz tube for 20 minutes in order to remove the air (meeting the claimed limitation of claim 14)[Col 7, line 20 – 25]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Woodfield and Okabe and used high purity nitrogen and sustained flushing in order to remove all the air (i.e. approximately 99%) from the furnace, as taught by Luhrs. As disclosed by Luhrs, the air (which contains oxygen) can react to the reduced metal and reform metal oxide. Further, the optimization of a result-effective variable, in this case minimizing the amount of air/oxygen present, is a prima facie case of obviousness, absent evidence of unexpected results or criticality (See MPEP 2144.05 II)
Furthermore, given that Okabe teaches allowing the formed object to cool in the furnace, the combination of Woodfield, Okabe, and Luhrs would meet the claimed limitation that the generated metal object is cooled in the inert atmosphere.

Regarding claims 2 and 4, Woodfield in view of Okabe and Luhrs teaches the invention as applied above in claim 1. Okabe teaches that the reducing agent is vaporized (i.e. decomposed) and thereby results in the reduction of the preform to generate the final object [0029] and then allowed to cool in the reaction vessel [0048]. Furthermore, Luhrs teaches that a reductant that can be used to reduce metal oxide species into metallic components, is urea [Col 3, line 51 – 62]. Given that the urea is described as a reducing agent in the specification (see 0008 of as-published US2020/0189005), it is interpreted that the decomposition of urea forms a “radical species” as claimed and that the oxygen-containing metal powder is exposed to this “radical species” given that the oxygen-containing metal powder of Woodfield in view of Okabe is reduced.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Woodfield in view of Okabe and used urea as reducing agent as taught by Luhrs. Given that Luhrs teaches that urea is used to reduce metal oxides to metallic components and that Woodfield in view of Okabe and Luhrs are directed to reduction reactions of metal powders, a person of ordinary skill in the art would have a reasonable expectation of success in substituting in urea as the reductant to achieve predictable results. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).

Regarding claims 8 – 9, Woodfield in view of Okabe and Luhrs teaches the invention as applied above in claim 1. Woodfield teaches that the alloy can contain iron and nickel [0006]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Woodfield and used iron and nickel as the additive constituents (interpreted as the metal particles) such that iron and nickel were included in the final portion alloy content of Woodfield [0009]. Given that Woodfield appreciates the use of iron and nickel in the method disclosed, a person of ordinary skill in the art would have a reasonable expectation of success in using iron and nickel as the additive constituents. 

Regarding claims 10 – 11, Woodfield in view of Okabe and Luhrs teaches the invention as applied above in claim 1. Woodfield teaches the maximum dimension of the precursor powder should be preferably lower than 10 microns (i.e. ≤10 µm which includes/overlaps with nanoparticles (interpreted as particles less than 1 µm) and microparticles) in order to ensure good reactivity [0024]. (meeting the claimed limitation of metal oxide particles including nano-scale particles and the metal particles including micron-scale particles (claim 10) as well as the claimed limitation of metal particles including nano-scale particles and the metal oxide particles including micron-scale particles (claim 11)). Woodfield also teaches that the powder particle size and morphology used in the starting material prior to the reduction step corresponds to the grain size/morphology of the final article [0055]. 

Regarding claim 13, Woodfield in view of Okabe and Luhrs teaches the invention as applied above in claim 1. Woodfield teaches that the metal precursor compounds and additive constituent may be mixed together but does not explicitly teach how. Luhrs teaches that the metal precursor compounds of the reduction reaction can be mixed together via mechanical grinding [Col 4, line 4 – 9]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Woodfield and mixed the metal precursor compounds (metal oxides) and additive constituents (metal particles) via mechanical grinding, as taught by Luhrs. Given that Woodfield and Luhrs are directed to reduction reactions of metal powders, a person of ordinary skill in the art would have a reasonable expectation of success in using mechanical grinding for mixing of the metal precursor compounds and additive components to achieve predictable results. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).

Regarding claim 15, Woodfield in view of Okabe and Luhrs teaches the invention as applied above in claim 1. While Woodfield in view of Okabe does not explicitly teach the distance between the reductant material bed and the compacts placed above, given that the distance between the two would be dependent upon the size/shape of the furnace being used (such as the one shown in Fig 1 of Okabe), it would have been obvious for a person of ordinary skill in the art to have modified the furnace size/shape in order depending upon the desired shape of compact and scale of the operation, which Okabe explicitly states can be controlled [0043, 0084]. Changes in size/proportions and/or shapes is a prima facie case obviousness (See MPEP 2144.04 IV A – B). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woodfield (US2004/0208773) in view of Okabe (US2006/0107788) and Luhrs (US 8,709,126, as cited in IDS 10/26/20), as applied to claim 1 above, in further view of Frederic (US 2,065,618)

Regarding claim 5, Woodfield in view of Okabe and Luhrs teaches the invention as applied above in claim 1. Woodfield does not explicitly teach the reductant is a petroleum gel. 

Frederic teaches a method of metal [title] including the step of reducing iron oxide to pure iron [page 1, left column, line 5 – 10]. Frederic further teaches that this method includes reducing the powders with turpentine rosin and petroleum jelly and heating to reduce the powder and produce pure iron from iron oxide [page 2, right column, line 8 – 24].

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Woodfield and used a reducing agent of turpentine rosin and petroleum jelly, as taught by Frederic. Given that Woodfield and Frederic are directed to methods of reducing metal powders (i.e. analogous art), a person of ordinary skill in the art would have a reasonable expectation of success in using a turpentine rosin and petroleum jelly reducing agent to achieve predictable results. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woodfield (US2004/0208773) in view of Okabe (US2006/0107788) and Luhrs (US 8,709,126, as cited in IDS 10/26/20), as applied to claim 1 above, in further view of Emley (US 3,576,619) 

Regarding claim 7, Woodfield in view of Okabe and Luhrs teaches the invention as applied above in claim 1. Woodfield teaches that the amount of the nonmetallic precursor compounds and additive constituents are determined by the metallic alloy but does not explicitly teach ratio. 

Emley teaches a method of producing alloy powders [title] including the steps of mixing tungsten metal and copper oxide and reducing the powder to form an alloy powder [Col 1, line 40 – 49]. Emley further teaches that the copper oxide can be present in an amount of 5 – 75% (which overlaps with 50% which results in 1:1 ratio of copper oxide to tungsten) [Col 1, line 44]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Woodfield and modified it to use a copper oxide and tungsten powder to produce a copper-tungsten alloy powder following reduction, as taught by Emley. Given that Woodifled and Emley are directed to methods of reducing metal powders (i.e. analogous art), a person of ordinary skill in the art would have a reasonable expectation of success in using a combination of copper oxide powder and tungsten powder in the method of Woodfield, to achieve predictable result of a copper-tungsten powder as disclosed by Emley. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Woodfield in view of Okabe, Luhrs, and Emley and controlled the amount of copper oxide to a range of 5 – 75 wt%, (which overlaps with 50% which results in 1:1 ratio of copper oxide to tungsten), as disclosed by Emley. A person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results, given the ranges explicit disclosure in Emely. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered and are persuasive. The examiner agrees that Horace teaches that the metal precursor powder(s) are intimately mixed with the chemical reduction agent. Therefore, the rejection is withdrawn. 
However, upon further consideration, a new rejection is made of claims 1 – 4, 8 – 11, and 13 – 16 under 35 U.S.C. 103 as being unpatentable over Woodfield (US2004/0208773) in view of Okabe (US2006/0107788) and Luhrs (US 8,709,126).
Applicant’s arguments/clarification regarding the phrase “petroleum gel” is persuasive. The rejection of claim 5 under 112(b) is withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735